Case 3:18-cv-02097 Document 1-1 Filed 11/20/18 Page 1 of 18 Page |D #5 E l n
iii F LE m
Cass Numbar 201 BL 001333
Date: 10!5,'2018 3:21 PM
Mark Von Nida
Clerk of Circuit Cour‘t
Third Judicial Circuit, Madison County |l|inois
ii‘*€ TI'IE C`IRCEJIT COURT
"l`I-.ij.':”tD .'.\UD!CIA;L CI_R-Ijt'.l 1";"
Ile`.L`tlSC-N CD'UT‘-ITY, I.LLING]S

CHRIS'I`INE FRECH,
P£aintif’f,'

vs. No. 2018L 001333

OUR HEALTH CLUB & S¥`A 2013, LL‘C

Def;`endants.

\.I`-/\~_l`_/VWVVV

CGI*.'IF:`L.¢'L|.'N'I_`
cC-UF~IT ii ,

NO`W COM§S Plainti:'“`"c, Christine Fi'ech (hereina£"ler z‘ei"elred to as “Frec'n” , by hew
attorneys Brunton Law Oches, P.C., and for Count oi" her Cornplaint against Defe::da:\t, Cur
Heejth Club & Spa 2013, LLC (hereinai`ter referred to as “L"!;-z' Heoltit Ci "’), states:

1. Freeh was an employee of 01:1' Health Club at its business located at 4 Cougar
Drive, Glen Carbon, State of Ill§nois.

2. Frech is a female

3. Oar Health Club is an employer as that tenn is defined under the Civil Rjghts fact

of 1964 and the Civil Rights Act of 1991 and the Pregnancy Discrimination Act, 42 USC § 2000

e(b), 42 USC § 2000 et.seq.

4. At ali relevant dates and times harein, Our `Health Clu’o employed more than 15
employees

5. Frech was pregnant during her empioyment with Our Healtix C`iub.

6. Frec§l was qualified for her position and was able to perform all essential functions

of her job while employed with Our Health Club.

l of 10 Exhibit A

Case 3:18-cv-02097 Document 1-1 Filed 11/20/18 Page 2 of 18 Page |D #6

7. During Frech’s employment with Our l-iealth Club, she was subjected to
discrimination harassment ar.d a hostile work environment, and was treated differently than
similarly situated employees because of her pregnancy

8. Cur Health Club knew or reasonabi'y should have known about the discrimination,
harassment and hostile work environment of Frech.

9. Our I-ieaith Club’s failure to take any steps to stop the harassment, discriminatory
conduct and hostile work environment amounted to an endorsement, ratification, approval and
lnerpetuation of the harassment and discriminatory behavior and a hostile work environment

10. By creating, condoning, ratifying, and perpetuating a hostile work environment,
harassment and discrimination OL‘-r Health Club has intentionally and with reckless indifference
and disregard violated 'I`itle VII of the Civil Rights Act of 1964 and Titie VlI of the Civil Rigi;ts
A.et of 1991 and amendments thereto and the Pregnanoy Discrimination Act. 42 USC § 2000 et.seq.

1 i. Our Health Clu'o terminated Frech.

12. Frech was terminated from herjob at Onr I-iealth Club as a lresult of her pregnancy,
in violation ofTitle VII ofThe Civil Rights Act oi" 1964 and Titie VII of The Civil i-liglrts fact of

1991 and rr`he I-`regnancy Discrimination Act, 42 U.S.C. § 2000 et.seq.

13. Frech filed a formal complaint with the E.E.O.C. and l.[I-.H.R. which is attached

hereto and incorporated herein as Exhibit “A”.

14. Frech received a i\lotice of Right-to-Sue letter from the E.E.G.C. A copy of tire
Notice is attached and incorporated herein as E::hi‘oit “B”.
15. Frech fried this action within ninety (90) days of the receipt of" the Notiee oft-light-

to-Sue _letter.

20f10

Case 3:18-cv-02097 Document 1-1 Filed 11/20/18 Page 3 of 18 Page |D #7

16. As a result of the discrimination, harassment, hostile work environment and
wrongful termination by Our Health Club, Frech suffered and in the future will continue to suffer
emotional distress, mental anguish, pain and suffering, inconvenience, loss of enjoyment of life,
and other pecuniary and non-pecuniary losses.

l‘f. As a result of the discrimination, harassment, hostile work environment aan
mongful termination by Our Heaith Club, Frech was caused to lose wages and fringe benefits and
she is entitled to recover for this loss.

13. its a resu.`;t of the discrirnination, harassrnent, hostile work envirotL-‘_-;;ent and
wrongful termination by Our I~iealtl: Club, Frech will lose future earnings and future fringe benefits
and she is entitled to recover for this loss.

19. In addition, Frech is entitled to reasonable attorney fees and costs and all other
aflirmative relief as this court deems appropriate

20. in addition, Frech is fin t'ner entitled to pre-judgment interest to compensate her for
the loss of wages during the period preceding any final j=.:dgrnent. Frech is further entitled to post-
judgment interest from the date of judgment to the date that any judgment is paid by C-L=r ’.“Ieal;h
Club.

21. ln addition, Our Heatth Club, through its managers, had knowledge that it may have
been acting in violation of federal law and/or Our l-leaith Club approved or ratified the acts of
discrimination and thus, Freeh is entitled to punitive damages

WHEREFORE, for the above stated reasons, Plaintiil", Christine Freeh prays i`or judgment
against Defendant, Our I~Iealth Club, in an amount in excess of $50,000, plus cost of suit, and for

such other-relief as the Court may deem just and proper.

301`10

Case 3:18-cv-02097 Document 1-1 Filed 11/20/18 Page 4 of 18 Page |D #8

f l
c-i

l_'QiJl`.lE"...;

NOW COMES Plaintir"f, Christine i"rech (hereinal:ter referred to as “Frech"}, by her
attomeys, Brunton Law Ofl`tces, P.C., and for Count ll of her Complaint against Defendant, Cur
i~iealth Club & Spa 2013, LLC (hereinaher referred to as “Our l~lealth Club”),, states:

l-l(]. Z"or paragraphs one (i) through ten ( lO) of Count II, Plaintii`f realleges and
incomorates one (l) through ten (i 0) of Cot.:nt l as though fully alleged herein.

ll. Frech reported the harassment discrimination and hostile \'-rcrk environment
because of her pregnancy to Our l-lealth Clu'o.

12. Our liealth Clu`o terminated Frcch.

i3. Frech was terminated horn her job at Our Health Clu'o as a result of the reports of
harassmer:t, discrimination and hostile work environment because ei` her pregnancy, in violation
of Title Vli of The Civil Rights Act of 1964 and 'l`itle Vll of The Civil i-'tights Act oi" l99] and

The Pregnancy Discrimir.ation Act, 42 U.S.C. § 2000 et.seq.

l¢!-. li`rech filed a formal complaint with the E.E.O.C. and I.D.H,R. which is attached

hereto and incorporated herein as Exhibit “A”.

15. Frech received a Notice oi Right-to-S'-.ie letter from the E.E.C.C. A copy of the
Notice is attached and incorporated herein as Exhibit “B".

16. iirech filed this action within ninety (90) days ofthe receipt of the Notice of Right-
to-Sue letter.

l'f. As a result of the wrongful termination by Gur Henlth Ciub, Frech suffered and in

the future will continue to suffer emotional distress, mental anguish, pain and suffering,

inconvenience loss of enjoyment of life, and other pecuniary and non-pecuniary losses

4of10

Case 3:18-cv-02097 Document 1-1 Filed 11/20/18 Page 5 of 18 Page |D #9

13. As a result of the wrongful termination by Our I-lealth Club, Frech was caused to
lose wages and fringe benefits and she is entitled to recover for this loss.

19. As a result of the wrongful termination by Gur Health Club, Frech will lose future
earnings and future fringe benefits and she is entitled to recover f`or this loss.

20. in addition, Frech is entitled to reasonable attorney fees and costs and all other
affirmative relief as this court deems appropriate

21. tn addition, Frech is further entitled to pre-judgment interest to compensate her for
the loss oi" wages during the period preceding any r"mal judgment Frech is further entitled to post-
judgment interest t"`rom the date of judgment to the date that any judgment is paid by G u' flealth
Club.

22. In addition, Our Health Club, through its tnanagers, had knowledge that it may have
been acting in violation of federal law mdfor Our Health Club approved or ratified the acts of
discrimination and thus, Frech is entitled to punitive damages

Wl~lEREFORE, for the above stated '.'easons, Plaintif`f, Christine Frech prays f`orjt:dgment
against Def`endant, Our Health Club, in an amount ir. excess of $50,0€9, plus cost of suit, and for
such other relief as the Court may deem just and ptoper.

120 Ui“~f'i` iii

NOW COi'viES Piaintifi, Christine Frech (hereinalter referred to as “Frech"), by her
attorneys, Brunton Law Ot`iices1 F.C., and for Count lIl of her Conrplaint against Defencisr.t, Our
Health Club & Spa 2013, LLC (hereinafier referred to as “Ot:r Health Club”), states:

1-4. For paragraphs one (l) through four (4} of Count lil, Plaintiff realleges and

incorporates one (l) through four (f-;'-) ofCount i as though fully alleged herein

Soflt}

Case 3:18-cv-02097 Document 1-1 Filed 11/20/18 Page 6 of 18 Page |D #10

5. Frech was qualified for her position and was able to perform all essential li:nctions
of lierjob While employed with Our Heali'h Club.

6. During Frech’s employment with Our Health Club, she was subjected to
discrimination harassment, and a hostile work environment, and was treated differently thm
similarly situated employees because ofher sex/gender, i`ema|e.

7. Our Health Club knew or reasonably should have known about the discr'imination,
harassment and hostile work environment oi` Frech.

3. Dur `r{ealth Club’s failure to take any steps to stop the harassment, discriminatory
conduct and hostile work environment amounted to an cncio:sement, ratificaticn, appro‘_tai and
perpetuation of tile harassment and discriminatory behavior and a hostiie work environment.

9. By ereating, condoning, ratifying, and perpetuating a hostile worE-: environment,
harassment and discrimination Our iiealtii Ciub has intentionally and with reckless indifference
and disregard violated Title VII of the Civil llig'nts Ac'_ of 1954 and 'i`itle Vll of the Civii itights
Act cf 199-l and amendments theneio.

lC. Gur Health Club terminated Frech.

ll. Frech's termination was a result the liarassment, discrimination1 and hostile work
environment, in violation of Title Vli of the Civil i'tights Act of 1964 and Title Vil oi` the Civil
Rjghts Act of 1991 and amendments thereto.

12. Frech was terminated from her job a'-.‘ Ou;' Health Club as a result of her sexfgcncier,
in violation of Title Vll of the Civil Righis Act of 1964l and Title Vll oi" the Civii Riglits /F"--_ct of

i99l and amendments thereto.

13. Frech filed a §"ormal complaint with the E.E.O.C. and E.D.H.R. which is attached

hereto and incorporated herein as 'E.xhibit “A".

Gof`l(]

Case 3:18-cv-02097 Document 1-1 Filed 11/20/18 Page 7 of 18 Page |D #11

14. Frech received a Notice of Right-to-Sue from the EEOC and I.D.l-E.R. A copy of
the i\!otice is attached and incorporated herein M Exhibit “B".

ifr. Frech filed this action within ninety (90) days of` the receipt of the Notice of Rigiti-
'to-Sue letter.

!6. As a result of the discrimination, harassment, hostile work environment and
wrongful termination by Our Health Ciub, Fi‘ech suffered and in the future wiil continue to suffer
emotional distress, mental anguish, pain and suffering, inconvenience loss of enjoyment oi` life,
and other pecuniary and non- cuniary losses.

17. As a result of the discrimination, irarassment, hostile work environment and
wrongful termination by fair I-iealth Club, Frech was caused to lose wages and fringe bene§its and
she is entitled to recover for this loss.

lr‘». A.s a result 0;+."' the discrimination, harassment, hostile worit environment and
mongqu termination fry Our Heaitir Clu`u, Frech will lose future earnings and future fringe benefits
and she is entitled to recover for this loss.

19. in addition, Freeh is entitled to reasonable attorney fees and costs and a§i other
affirmative reiief as this court deems appropriate

20. in addition, Frech is further entitled to pre-judgment interest to compensate her for
the loss of wages during the period preceding any iinaljudgment. Frech is further entitled to §Jost-
judgment interest from the date of judgment to the date that any judgment is paid by Gur Health
Club.

WHEREFORE, for the above stated reasons. Plaintift`, Christine Frech prays for judgment
against Defendant, Our Heaith Club, in an amount in excess of $50,000, pi us cost of suit, and for

such other relief as the Court may deem just and proper.

Tof`lO

Case 3:18-cv-02097 Document 1-1 Filed 11/20/18 Page 8 of 18 Page |D #12

NOW COMES Piaintifi`, Christine Frech (hereinal’ter referred to as "Frech”), by her
attomeys, Brunton Law Of`fiees, P.C., and for Count IV of her Complaint against Def`endant, Our
Heal‘tir Club & Spa 2013, LLC (hereinafter referred to as “Ol:r Health Club”}, states:

I-IO. For paragraphs one (l) through ten (10) of Count IV, Piain‘.ifi` reaiieges and
incorporates by reference paragraphs one (E) through ten (10) cf Count iii as though t`uliy aileged
herein.

ll. Freeir reported t`ne hostile work environment, harassment and discrimination
because cf her sex!gender to Our lieaith Club.

il Our i-lealth Ciub tenninated Frech.

13. Frech was terminated from her job at Or:.r l~lealth Club as a result of tire reports cf
harassment, discrimination and hostile work environment because ei` her sexfger'rder, in violation
of Title VII of 'i`he Civil Rights Act c-i` 1854 and Titie "Jil of T`rte Civil i`tig`r.-ts /i*-.ct of 1991 m
amendments thereto.

14. Frech’s termination was a resntt of, and in retaliation for, reporting the harassment,
discrimination, and hostile work environment to her supervisors, in vioiation of Title 'Vlli o't` tire

Civil Rigi‘.ts Act of 1964 and 't`itle Vll of the Civil Rigitts Act of i99l and amendments thereto

15. Frech filed a formal complaint with the E.E.O.C. and I.D.H.R. which is attached

hereto and incorporated herein as Exhibil “A”.

lt'). Frech received a Notice of Right-to-Sue from the EEOC and i.D.H.R, F. copy of
the Notice is attached and incorporated herein as Exhibit “B".
i7. Frech filed this action within ninety (90) days ofthe receipt ofthe i\iotice of R.ight-

to-Sue lettcr.

80fl(}

Case 3:18-cv-02097 Document 1-1 Filed 11/20/18 Page 9 of 18 Page |D #13

18. As a result of the discrimination, harassment, hostile work environment and
wrongful termination by Our Health Club, Frech suffered and in the future will continue to suffer
emotional distress, mental anguish, pain and suffering inconvenience, ioss of enjoyment of iife,
and other pecuniary and non-pecuniary losses.

19. As a result oi" the discrimination, harassment, hostile work environment and
wrongful termination by Our i~iealth Club, i~`recii was caused to lose wages and fringe benefits and
she is entitled to recover for this loss.

29. r»"-.s a result of the discrimination, harassment. hostile work environment and
wrongful termination by Ou;‘ Health Club1 Frech will lose future earnings and future fringe benefits
and she is entitled to recover for this ioss.

21. ln addition, Frech is entitled to reasonable attorney fees and costs and all other
ai""rlrmative relief as this court deems appropriate

22. ln addition, Frech is further entitled to pre-judgment interest to compensate her for
the loss of wages during the period preceding any tinal judgment. Frecit is further entitled to post-
judgnent interest from the date ofjudgmen'; to the date that any judgment is paid by C'ur i~ieal*.h
Club.

WHEREFORE, for the above stated reasons, Plaintit"t", Christine i=nch prays for judgment
against Det'endant, Our Health Club, in an amount in excess ot`$S0,0UO, plus cost oi` suit, and i"or

such other relief as the Court may deem just and proper.

90i`l(}

Case 3:18-cV-02097 Document 1-1 Filed 11/20/18 Page 10 of 18 Page |D #14

Respectfully Subrnitted;

BRUNTUN LAW CFFICES, P.C.

fsi Michael_.l. Brunton

Michael .i. Brunton, #6206663
iviary ivi. Stewart, #6200773
819 Vandalia (Hwy 159}
Collinsville, lL 62?.34

(618) 343-0753 P.`no_=te

(613) 343-0227 Fax

lOoflU

Case 3:18-cV-02097 Document 1-1 Filed 11/20/18 Page 11 of 18 Pag_e |D #15

/ »' /“~. /--.

 
 
  

 

 

sees rms¢smt .
C:-:Anoe or t',=tscnttutnnrion C"a'g" pr“e“‘ed t°; Age"°“'
mmadmwhnomqmoi 1914. enactmanqu __ FEPA ,__
mmmherumnathnbesmaomplmgmvlm x EEOC ocg-f,_'_ip}?,_ 020/§

 

ILLii»iOtS DEPAI~':`:".*JIEE=!T OF ltUlt-':A§~l R-.‘ESOURCES and EEOC
w_ _W_______ m__"____________ _` Stalam‘h)calA ncy. deny
tdame (r°ndr‘eale t’-_:'r. Fvi"s. Mrs.) i-lome Phcne (lncl. Area Code) Da e of Birlh
rilo. t'.¢hristine Froch 1618)599-3838 , f _` " *'
Slre-et A.ddnees Ctty. State and ZIP Code
£¢t?. Pheneani i.ane, htoro, ti. 52067

Nal'ned is the Employer. Labor Organizatlon. Emptoyrnent Agency. Apprentioeship Committee. or State or Local Govemrnent Agency
That l believe Dlsct'iminaled Against Me or Others. (t!mom thag two, list under PART}CULARS batow.)

 

 

 

 

 

 

 

 

 

 

Name No. Emptoyees. Members Phone No. (lnc|ude Aree Code)
O.tn' health Club dr Su-'»‘.- ?..0"i3, LLC 20 or more (S'iB) 238-5555

Street Address City. State and Z|P Code

tt Cnugar Drtee, Gten Car.’ocn, it_-Szt]$'-i

blame No. Emptoyeas, Memt)ers Phone No. (i:\dude Araa Code)
Street Addreee l )

 

 

 

City. State and ZlP Code

 

 

 

 

olscntintna‘non BASED on (cnac:r appropriate sexton ) oATEtst otscnlnnweon room PLAt:E"
Earliest l.atest _
__ alice ___,coLoR ;f; sen __ REuolot~i __ NATloNAL onions 5’31"1°1?
r'~.\‘
_Ir._ r-:ETALIATION _____AGE _F_g_ olsABlLri‘Y ___ oTHER (spe¢ify . . 5; 13
bemw.) Pregnam g. co. .nnumo Acn?w.q' fin
__ CD
..‘ CT_ J__ _
Ti-IE PART|CULARS ARE { if additional paper is neaded, attached extra shear{s)): § Z,`~"t r--
and 323 Diserit.-tinaticn :-_`.°; ’i_’
“.'\".' Fi`
See attached page for particulars t:_.: -t

 

l want this charge filed with both the EEOC and the State or local Agency. NOTAR‘¢' - When neces`sarv for S£ata and_LocalA_oency
iI any. lwilt advise the agendas ifl change my address or phone number Requiramenfs ';-" ' ' ' " anew gsa ` ' ' §
and | will cooperate fully with them in the processing of my charge in " = .,ELISS.. Mi" ___, '_'i' `
accordanoewith their procedures 17 § "" ".. 'c:;lf“imi.m.) i

8-|!»- § normrusuc-smtr;ot-ni.rtots t
§ !-.W CDLE£ISS{O:`tE§tFP.ESf-trl@s't$ z

 

 

 

l‘ die ;gz:;mzlvwwsmrvswv
- | declare under penalty of perjury that the above is true and l swear or alarm that l have read the stove charge and
conw_ that it is true to lite best of my t;nor-.tedge. inlonnation and
belief
SIGNATURE OF COD»iPLANAi‘!'l`
g'il' n C/’D'kou.» <YAP¢)»-, C,lnn,ns£<> Gr\o._-l»\
Date Chargtng Party Slgnature

SUBSCR\BED AND SWORN TO BEFORE ME TH|S DATT::'
(monrh. day, yeah

 

 

 

 

low

-.-_1‘

,_Qase 3:18-cV-02097 Document 1-1 Filed 11/20/18 Page 12 of 18 Page |D #16

.l. ~. ,..` ,.- _

F;'c nancv Discr'irninntion é’; Rctaliatiorr

   

Christinc Frecit was a female employee with Gur Health Club & Spa 20l3, LLC.
Ch.-"istine Frcc’n was pregnant while working at Our Hcaltb Club & Spa 2013, LLC.
Christinc Frech was able to folly perform herjob functions at all relevant times
Christino Frcch was subjected to a hostile work environment because oi" her pregnancy

Christi.ne Erech was headed differently than similarly situated employees and was subjected
to discrimination because of her pregnancy

Christine Frcch was terminated alter reporting that she was pregnanr_
Christinc Frcoh was icnninatcd because of her pregnancy

Christine Erech was terminated in retaliation for reporting discrimination because o'i` her
pregnancy

S§.'.: Discrlrn§oatior.- & Retaliation

Clt;‘islinc Frcch was a female employee with Our Healt.'t Club & Spa 2013, LLC.
Christine Frech was pregnant while vror!cing at Our Hcai'iit Club & Spa 2013, LLC.
Christine Frech wes able to li-lly perform her job functions ct all relevant timcs.
Chrisb'ne Frcch was subjected to a hostile work environment because of her sex, female

Cirristine Frech was treated ditl`ercntly than similarly situated employees and was subjected
to discrimination because of her sc)L, female

Chcistine !`-`rech was terminated alter reporting that she was pregnant.
Chrisu'nc Frcch was terminated because of her sex.

t- ~ - v n 1 w
Christine Frech was terminated in retaliation for reporting discrimination because of her se§

(/.§
111

er =Z!llzl ill r`

\ t

"'ifl`l 13

:tr int
`§"l

.-,-.
_:¢1-.

nom
'*.= ::AI"¢

'l
\\.

/

EC|¢ Ferm \at-B ('nl'll‘i

¢-\ ,,_.

U.S. \. .JAL EMP\.QVMENT opponrumr~r Coml,. 4non

No'ncE oF Rth-IT 1'0 Sut-: (issu:_=o oN REQUEST)

Tn: Chrletine Frech
542 Plteasant Ln.

Moro, lL 62087 Room 8.100

Salnt LoulB. MO 6310

I::l onoa)m#orp¢rsen{=} aggrieved whose marine

From: St. Lcule Dtetrlct Offl
1222 Spruce Street

 

aBY= _

...........
......

 

connome (20 cFR §ieor. map
EEOC Charge No. EEDC Represenle|lve Telephonu No.
Petr|ck E. Hollls,
560-2017-02019 investigator {314) 539-7905

 

lane also me additional interaction enclosed mm this nmi

bloan 'ro me P£Rson Aoem£ven:

Title Vii of the Clvll nghw Act of 1964, the Amerlcans with Dleebllltlee Act IABA], or the Gerietlc lntcrmetlcn Nondlscr|minalton
Act {GINA): Thls is vour Nottce of nght to Sue. issued under Title Vll. the ADA or GlNA based on the above-numbered charge. it has

been issued at your request Yeur lawsuit under Title Vll. the ADA or GlNA must be filed ln s federal or state court

mmpi 90 DAYS

of your receipt of this notice: or your tight to sue based en this charge will be icst. (The time limit for filing suit based on a claim under

state law may be ditterent.}
|:] nom man isn days have passed since me ming or this change

L:l

l:|
|:|

The EEDD is tenn|nadng its processing of this cherge.
‘The EEOC will continue to process this charge

Less then 180 days have passed since the filing of this charge. but l have detennined that it is unlikely that the EEOC will
be able to complete ita administrative proces§ng within 180 days irnm the ming of thls dmrge.

Age Discrlmlnatton in Emplcyment Act (ADEA): Ycu may sue under the ADEA et any time from 60 daye atlantis charge were tiled urrw
90 days alter you recelve notice that we have completed action on the charge in this regard. the paragraph marked below appile¢ to

your essex

l:]
l:l

you may tile suit in federal or stale court underthe ADEA et thin lime.

The EEOC is closing your case. Thereiore, yourlawsuit under the ADEA must be llle ln iederal or state court WITHlN
go DA¥S of your receIpt ot this Netlce. Olherwise. your right to sue based on the above-numbered charge will be lost.

The EEOC ie continuing lie handling oiyour ADEA case chever, ii 60 days have passed since the ming of the dmrge.

Equei Pey Aci. (EPA): Yeu already have the right to sue under the EPA filling an EEOC charge is not required.) EPA sum must be brought
in federal or state cemt within 2 years {3 years for willful vlclalicns) of the alleged EPA underpayment. Thls means that backpay due for

ore tha are before you tile suit ma_y not be ¢:¢.tlle¢:tllllel

any violations thayocwrred

lf you lite sult, based on this charge, please send a copy oi your court complaint to lh'm citice.

 

On behalf of lhe Comrniss|on ¢q;.)~"`
‘/ _ j` ff V ' 6 j
E“°‘°S“"°s(°) James R. Neely, .!r.,-/ (D""° MM
Dlreotor
°°‘ cane shemu. owner raleth J. salmon
OUR HEALTH CLUB & SPA 2013. LLC BRUN?ON LAW OFFlCES
4 cougar Dr. 819 thrldalia [Hwy 1591

Gten C:lrbon, lL 62034

 

Colllnsvllle, lL 62234

 

 

Case 3:18-cV-02097 Document 1-1 Filed 11/20/18 Page 14 of 18 Page |D #18

lN THE CIRCUIT COURT
THIRD JUDICIAL CIRCUIT

MADISON COUNTY, lLLINOIS
CHRISTINE FRECH, )
P!aintifi`, §

vs. § No. IB-L-i333
OUR HEALTH CLUB & SPA 2013, LLC §
Defcndants. §

M_M_S.

'l`o the Defendent: Our Hcaith Club & Spa 2013, LLC
Agcnt - David J. Sherrill
316 N. Main Strect
Edwardsville, iL 62025

YOU ARE SUMMONED and required to file an answer in this casc, or otherwise file your appearance,
in the office ofthc CIcrk of this Court, Madison County Courthouse, 155 North Main Street, lidwardsviiie,l
IIiinois within 30 days after service of this Summons, not counting the day of servicc. iF YOU FAiL TO DO
SO, A JUDGMENT OR DECREE BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
ASKED iN TI-IE COMPLAINT.

E-iiiing is now mandatory for documents in civil cases with limited exemptions. To c-tiie, you must first create an account with an c-
tiling service providcr. Visit t s:f!ct'llo.il|inoiscuurts. rnvcfs\ vicc~ rovidc to leem more andre select a service provider. ll`
you need additional help or have trouble c»f't|ing, visit int \s:_-".-’\rww.iiiinoiscoun. =ov.‘FA
clerk's omce.

 

f let|iel as or talk with your locai circuit

   

To the Officer-:

This summons must be returned by the officers or other persons to whom it was given for service, with
endorsement of service and fees, if any, immediately after servicc. If service cannot be madc, this_ summons
shall be returned so indorsed. T his summons may not be served later than 30 days after its date.

 

 

 

wimess` 10/12/2018
(Seal ofcoun) ISI Mal'k VO|'\ Nida /Sj Donna Finch
(Cicrk of Court)
Narne: Michael J. Brunton
Attomey For: Chr.istinc Frech
Addrcss: 819 Vandalia (Hwy 159)
City: Collinsvillc, lL 62234
Teicphonc: (618) 343-0?50
Date of Scrvice: . 2018

 

(To be inserted by officer on copy left with Dcf`cndant or other pcrson)

Case 3:18-cV-02097 Document 1-1 Filed 11/20/18 Page 15 of 18 Page |D #19

"”EF|LED*"

Case Number 2018L 001333

Date: 10!1212018 5:50 AM

Mark Vorl Nida

C|erlt ot Circuit court

Third Judicial Circuit, Madison County lltinois

lN THE CfRCUlT COURT
TH]RD JUDICIAL CIRCUIT
MADISON COUNTY, lLLINOIS
CHR!ST[NE FRECH, )
Plaintiff, §
vs. § No. lS-L~l333
OUR HE.ALTH CLUB & SPA 2013, LLC §
Defendants. §
ENTRY OF APPEARANCE

NOW COMES Michael J. Brunton, Attomey at I..aw, and hereby enters his appearance

on behalf of Plaintiff, Christine Frech, for the above-captioned case.

Respectfully Submitted;

BRUN'I`ON LAW OFFlCES, P.C.

/s! Mic_h_ael J. Brunton

Michael J. Brunton, #6206663
Mary M. Stewart, #6200?73
819 Vandalia (Hwy 159]
Collinsville. II.. 62234

(618) 343-0750 Phone

(6|8) 343-0227 Fax

Case 3:18-cV-02097 Document 1-1 Filed 11/20/18 Page 16 of 18 Page |D #20

*"EF|LED'**

Case Number 2018L 001333

Date: 1011212618 10:01 AM

Mark Von Nida

Clerk of Clrcuit Court

Third Judicia| Circuit. Madison Cou nty |llinois

lN THE ClRCUlT COURT
THIRD JUDICIAL CIRCUIT
MAD!SON COUNTY, ILLINOIS
CHRISTINE FRECH,
Plaintiff

vs. No. lS-L-1333

OUR. HEALTH CLUB & SPA 2013, LLC

Defendants.

AFFIDAVIT PURSUAN'I` 'I'O iLLINOlS SUPREME COURT RULE 222

____________.._-_-__-___r_l_--**“*

Michaei J. Brunton, after being duly sworn upon his oath, and under penalties of petjury,
states, pursuant to illinois Supreme Court Rule 222, that the total of money damages sought in

the Complaint, filed by Piaintifi` in the above-captioned casc, does exceed $50,000.

Respectfully Submitted;

BRUNTON LAW OFFICES, P.C.

fs/ Michael .i. Brgnton

Michael J. Brunton, #6206663
Mary M. Stewart, #6200773
819 Vandalia (l-iwy 159)
Collinsvilie, IL 62234

(618) 343-0750 Phone

(618) 343»0227 Fax

Page 1 of l

Case 3:18-cV-02097 Document 1-1 Filed 11/20/18 Page 17 of 18 Page |D #21

“'EF|LED*“
Case Number 2018L 1101333
Date: 1111/2018 10:2|] AM

A.FFI.I)A VIT GF SERVICE Mark von mda

Clerk of Clreult Court
18_L_1333 MADISON COUTNY’ IL Third Judlcial Circu|t, Madlson Cou'nty illinois

 

t N_'GI`ARIZED COUNTY: MADISON JOB_NO:
STATE' ILLINO]'S United Stute`s<oi`Amelicn 204322

 

1, PA'I`R.ICIA SMi'i`.H, being duly sworn on oatb, state that l affected service as'fd`llows:

CLiEN'l`: BRUNTON LAW OFFIC_ES, l’ClS-L-.BJB
'I` YPE OF DOCUMENT: 30 DAY SU\‘!MONS AND COMPLAINT
TYPE OF SER\’-'ICE. CORPORATE SER`VICE

1 .NAME OI“ PERSON AT'I`EMP'i `ED UPON: OUR I.1EALTH CLUB & SI’A 2013,
LLC AGENT- DA-VID J SHERRILL

2-. DOCUM ENT GIVEN TO IF DIFFEREN’I: Dnvid `S`hcrrili_, Agent ,
3.DESCR1PTION: Sex: Maie- Skin: Caucasizm Hni‘r: iiaidbro'un- Approx Age: 55 -
Height: 6'1)- Wcig:ht 200

4. ADDRBSS: 316 N MAIN S‘I' , Etiwar¢isvilie I,L 62025

5. DATE: lilBi/ZU`IS '1'i-me of Scrvicc: 9:25 .AM

B.COURT DATE: .11/08/201'8

CA'S'E NUMBER : 1344-1333
CASE. NAME:

VC§IRISTINE FRECH
OUR H.EAL"I`H`CL`UB & SPA 2013, LLC

Commcnts: A signature nml gus photo .were obtaiuc¢i.

x ' .
Signc_d and sworn to before me on ""'"`""
titl$ 3181 day Of O`ZCIObBi'.. 2013 PATRICI!\ SIVHTH

Lic`ense{s): 129~'3214-62

   

 

 

 

 

Cost of Scrvice:
lNVES’_l'IGA'l'IONS l.'l`iJ
*204322§ i{.. Di'z`;'i". .L.'lC: .117~011121|1

GLE.N_CARBGN, lL 62034
ti 18'-233-6.562

t“=-"’B

sting service provides Visit bn

Case 3:18-cV-02097 Document 1-1 Filed 11/20/18 Page 18 of 18 Page |D #22

_ IN THE CIRC..UIT COUR’I`
_ winn JUn‘t'c;tAL- C_rncu_rr
`,MA DISON COUNTY,?ILLINOIS
cnms'nns F'nscn,. """""
Piaintiffj
~vs. .‘-N`o; '1_8;11¢1333'

ounn'sm:rn -ctns esm "2`01`-3',5:."1;<:;

 

-Defend`ants.- _
summons
-`t¢l'th`¥‘<l"_=t`¢ndm .r‘.<">.vr"ttz<=élit:~¢`liit"_).s§ss2013LLC

'”Ag"cm’- nsvid`t.‘sheinn `
316 `N. M`ain ~Stree_t
.Edward'svilie,: lL 62025

` YOU-ARE SUMMONED nnd_required to tiie an answer in this"t:'nse,. or‘otiiei‘tvise"file` your appearance
in"the office of the Cier‘l`c:of this Court, Mndis'on County Cour_thouse, 155 Ncrth Main Street,-_Edtvardsviiie,
;Iiiinois within 30 days after service rif-this -Sumr'no'ns, not counting;tbe day of`se_rvice. IF YOU'i‘-"AIL TO`D`O
550, A.JUDGMENT OR DECREE BY DEFAULT.MAY'BE -'I`AKEN AGA`TNST YOU FOR _'.1` HE RELIEF
.'ASKED ltv THE CDMPLAINT.\

‘E~ming is now mandatory t`or»doeen‘te`nts in civil estes with limited exemptions f`i‘n e-'i'il`c.' you lrnus'i first create iih` accountth en e-

:!/ct“tt 1 il ' is "o‘nrts.'-uvc‘sm"ce- novidcrs.htm lo‘ learn more audio select a scrviee'p`rovider. v11'
you need additional helper have trouble e-t°iling,visit tttins: '=-'www.illino'isc¢mn¢g,nv.'t".»\ t)-*net|\ejp_¢gs_p,~or taiic- with your local circuit
'clerk‘s officer `

     

To the Oiiic`et":`

- `- _j This summons must be returned by thc.ofiicers'or other ;pet‘son`s"'to 'whot'n it`was'giv'en' l-i`or servic_e`, with

__§e`r`t_'de`r_seinen_t'joi`_semcegnnd.i_`ees,._if eny, immediately-after service lif" service csnn“ot`__b_e made,thtssummons
' shaft bé`rétur'ned so indorsed J`Thi`s'su`mnto`ns may not be served later than -3{1 days after its”da‘fé.\ ` `

.`Attorney ' Fo'r: " Christine"Frech

 

 

7 f §..,.' § 4 ' ‘ ~_~»___
-(Sea] dfcoun) 1151 Mat"k Vbn Nid& ' jS] Donna much jo '-.
" tolerk.orconn> ~

Name: Mi`c`ttsél`$'.jt§runton

 

Address: 319 Vanda`iia' (Hwy 1'59}`

-Cicy: Csntnsv'in¢,.tt.»é:zz$;s

Teiephotie: "(618] 343-0750 41 d
.Da'te‘o'fSer'vioe:-. ._ .. '_-..2018 `_
(To-be inserted by officer on copy left with Det`endant or other persbn)

